 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL WEBSTER WRIGHT,                            No. 2:17-cv-0260-KJM-EFB P
12                        Plaintiff,
13               v.                                     ORDER
14    J. LEWIS, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42
18   U.S.C. § 1983. On February 12, 2019, the court directed plaintiff to submit documents for
19   service of process on all twelve defendants. ECF No. 21. The required documents consist of
20   thirteen copies of the endorsed August 24, 2018 Amended Complaint, one completed summons
21   form, and twelve completed forms USM-285.
22           On March 18, 2019, plaintiff submitted the required summons form. ECF No. 22. He
23   also submitted USM forms for the following ten defendants: CDCR, C. Burnett, A. Ames, D.
24   Hansan, M. Brown, B. Jolins, P. Sahota, K. Klingenberger, B. Forsterer, and Dale Hamad.1
25   /////
26
             1
27           Plaintiff also submitted a USM form for “J. Lewis.” ECF No. 22. Although “J. Lewis”
     is named in the caption, no defendant by this name is listed in the operative complaint. See ECF
28   No. 20.
                                                      1
 1   However, he failed to submit USM forms for defendants CSP-Sac and the CSP-Sac Reasonable
 2   Accommodations Panel. He also failed to provide any copies of the operative complaint.
 3   Thus, plaintiff has not fully complied with the court’s February 12, 2019 order. The court will
 4   grant plaintiff another opportunity to comply.
 5          Accordingly, it is HEREBY ORDERED that:
 6          1. The Clerk of the Court shall provide to plaintiff two forms USM-285.
 7          2. Plaintiff shall, within 21 days from the date of this order, submit:
 8                  a. Thirteen copies of the endorsed August 24, 2018 Amended Complaint; and
 9                  b. Properly completed forms USM-285 for defendants CSP-Sac and the CSP-Sac
10                  Reasonable Accommodations Panel.
11          3. Failure to comply with this order may result in this action being dismissed.
12   Dated: April 23, 2019.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
